RENDERED: APRIL 29, 2021
                                                           TO BE PUBLISHED


               Supreme Court of Kentucky
                               2019-SC-0631-WC


ALICE JOLLY                                                           APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                          NO. 2019-CA-0397
                     WORKERS’ COMPENSATION BOARD
                            NO. WC-17-01582


LION APPAREL, INC.,                                                   APPELLEES
JONATHAN WEATHERBY,
ADMINISTRATIVE LAW JUDGE, AND
WORKERS’ COMPENSATION BOARD



              OPINION OF THE COURT BY JUSTICE LAMBERT

                                   REVERSING

      Alice Jolly (Ms. Jolly) appeals the decision of the Court of Appeals

holding that her employer, Lion Apparel, filed a timely appeal with the Worker’s

Compensation Board (The Board). The sole issue presented by this appeal is

whether Lion Apparel’s second petition for reconsideration was sufficient to toll

its deadline to file an appeal. After review, we reverse.

               I.   FACTUAL AND PROCEDURAL BACKGROUND

      The facts of this case are not disputed. Nevertheless, a brief recitation of

the facts is necessary to provide context for the legal issue to be addressed.
On September 18, 2017, Ms. Jolly filed two applications for resolution of a

claim (Form 101) with the Department of Workers’ Claims. In one of the Form

101s, she alleged an acute injury to her lumbar spine that occurred on

August 8, 2016. In the other, she alleged an injury to her cervical spine.

Specifically, she asserted a “[c]umulative trauma injury to [her] neck from

twisting,” and that the date of the injury was January 1, 2016. The two claims

were consolidated and heard by the Administrative Law Judge (ALJ). The ALJ

ultimately dismissed her lower back injury claim and this case solely concerns

her cumulative trauma neck injury claim.

      Ms. Jolly began working for Lion Apparel in 2011 as a seamstress. Her

duties included sewing coats that weighed nearly 200 pounds when completed;

the coats were utilized by firefighters, the Coast Guard, and the Navy. She

worked Monday through Friday from 7:30 a.m. to 4:30 p.m. Ms. Jolly stopped

working at Lion Apparel in August of 2016 after her lower back injury, and was

subsequently terminated on March 21, 2017.

      Ms. Jolly was deposed at Lion Apparel’s request on November 9, 2017.

While her Form 101 claimed that her date of injury was January 1, 2016, Ms.

Jolly testified that her neck issues actually began sometime around early 2015

or late 2014 when Melissa Frederick, APRN, referred her to Dr. Phillip Tibbs:

      Q. Then it looks like you also had treated with Dr. Phillip Tibbs…it
      looks like on June 26, 2015; is that correct?

      A. For my neck, yes.

      Q. And that was for a neurosurgical consultation?

      A. I guess.
                                       2
Q. Who referred you on that date in June of 2015?

A. Melissa Frederick.

Q. On that date do you recall complaining of neck pain for the past
eight months?

A. Yes.

Q. What caused the neck pain to be present for eight months prior
to that date?

A. They didn’t say. It just started hurting.

Q. So you woke up and it started hurting one day?

A. No. It was hurting at work and a big knot come (sic) up on my
neck and that’s when I went to Melissa because I kept headaches.

[…]

Q. So your neck was bothering you three to four months before
January 2016?

A. Back of my neck and head up in here, but down in here is when
it started when I went for the x-ray and stuff, when the knot come
(sic) up.

Q. When was that?

A. I don’t remember. It’s whatever day I went to Melissa and got x-
rays done. I don’t remember the date and stuff.

Q. Do you think it was in 2016? Was it after you had headaches?

A. Yeah. It was 2016 when the knot popped up and [I] started
having real (sic) bad stiff neck and headache.

Q. And this was after your neurosurgical consultation with Dr.
Tibbs, approximately a year ago?

A. No. That was before then.

Q. I know. So, your neurosurgical consultation was in June of
2015?
                                  3
      A. Well, that’s when it was then.

      Q. So, that was before that?

      A. Yeah. Because I went to Melissa for headaches and that knot
      on my neck and that’s when she sent me to Tibbs.

      Q. And at that neurosurgical consultation, you were complaining
      of neck pain that had been present for eight months prior to that.
      But now you’re saying that this neck pain started three to four
      months prior to the date of the injury in January of 2016; is that
      correct?

      A. It was whenever [Melissa] sent me to the doctor. I don’t
      remember what the year, the date and stuff was. All I remember is
      before she sent me to Tibbs.

      Q. I’m just trying to figure out when you began treating for your
      neck in relation to this injury that you’re alleging on January—

      A. That’s when I went to Melissa and she sent me to Tibbs.

      Q. And I’m just trying to get the dates straight. Before you said it
      was October, November of 2016 and now you’re saying that it was
      when you had the neurosurgical consultation in 2015?

      A. I went to Melissa and she sent me to Tibbs, so it was in 2015
      instead of ’16. ’16 is when I hurt my [lower] back.

      Q. So, when did the neck pain start? Was it three to four months
      before the alleged date of the injury in January 2016 or was it
      years before?

      A. No. It was just a few months before that I started taking
      headaches before [Melissa] sent me to Tibbs.

      Q. Okay. Who else did you treat with in relation to your neck?

      A. Nobody.

      A treatment report from Melissa Frederick dated January 15, 2015,

stated that the reason for the appointment was “Headache knot on back of

neck” and that “Patient here today [complains of] neck pain feels like knot on
                                          4
back of neck, no known injury.” The report noted that an x-ray of Ms. Jolly’s

cervical spine was ordered.

      A treatment report from Dr. Tibbs dated June 26, 2015, stated that Ms.

Jolly was referred to him by Melissa Frederick. The report noted that Ms. Jolly

had been experiencing “neck pain that radiates to her head the past 8 months.

This was insidious in onset…MRI of the cervical spine shows central disk

herniation at C3-4 and C5-6 causing moderate stenosis…Ms. Jolly appears to

be suffering from cervical migraine headaches.”

      On March 18, 2018, Ms. Jolly filed a motion to amend the date of her

cervical spine injury from January 1, 2016, to January 15, 2015. In support of

her motion, she argued:

      [Ms. Jolly] testified and the medical records indicate, including the
      IME1 report of Dr. Henry Tutt,2 that [Ms. Jolly] developed a knot on
      her neck on [January 15, 2015]. This was the first indication that
      [Ms. Jolly] had developed cervical spine problems. Despite Dr.
      Craig Roberts’ characterization of a “manifestation date” occurring
      on [January 1, 2016], the medical record indicates that [Ms. Jolly’s
      “onset” date was [January 15, 2015].

Lion Apparel objected to the motion. It argued that “[t]he records merely

contain a history that [Ms. Jolly] felt a ‘knot’ in her neck” and that there “was

no indication of any connection to her work activities.” Lion Apparel further

asserted that Ms. Jolly’s request would be time barred under the applicable

statute of limitations. The ALJ granted Ms. Jolly’s motion to amend and added



      1   Independent Medical Evaluation.
      2 Dr. Tutt’s IME discussed the treatment reports from Melissa Frederick and Dr.

Tibbs as recounted supra.

                                            5
the date of the injury and the statute of limitations argument to the list of

issues to be addressed.

      The formal hearing on Ms. Jolly’s claim was conducted on May 17, 2018.

The ALJ considered Ms. Jolly’s previous deposition testimony and her live

testimony at the hearing as well as numerous medical records by several

treating physicians. The ALJ’s opinion and award was entered on July 12,

2018. In his summary of the evidence, the ALJ recounted:

      2. [Ms. Jolly] said that she worked seven-hour [shifts] and
      explained that she developed a knot in her neck and was seen by
      Dr. Frederick.3 She recalled that she informed her supervisor,
      Brenda Mullins, about the knot and the headaches that she was
      having, but that no incident report was filled out. She said that
      Dr. Frederick referred her to Dr. Tibbs because she believed it was
      a bulging disc and degenerative discs. She said that she had
      epidural injections in her neck in 2015 but that she has never had
      a doctor tell her that her neck complaints were due to work. She
      said that she continues to have neck pain and headaches and has
      not had any type of surgery for her cervical spine. Her claim was
      amended to add an injury date of January 2015 due to cumulative
      trauma of her neck injury related to her work activities.

      12. The medical records of Dr. Craig Roberts were introduced into
      evidence on behalf of [Ms. Jolly]. [Ms. Jolly] was seen for an
      independent medical evaluation on August 2, 2017. After
      performing a physical examination, reviewing medical records, and
      diagnostic studies, Dr. Roberts diagnosed cervical disc herniation
      C3-4, C4-5, C5-6 due to the cumulative trauma which manifested
      on or around January 1, 2016[.]

The ALJ’s findings of fact and conclusions of law concerning Ms. Jolly’s neck

injury are as follows:




      3   Ms. Jolly testified that Dr. James Frederick is her family physician. The
records from Dr. Frederick’s office indicate that Melissa Frederick worked in Dr.
Frederick’s office as an APRN.

                                           6
      19. [Ms. Jolly] testified that she developed pain in her neck but
      that she was not initially told that it was causally work-related
      when her symptoms appeared in January of 2015.

      20. The ALJ notes that Dr. Roberts diagnosed cervical disc
      herniation C3-4, C4-5, C5-6 due to the cumulative trauma which
      became manifest on or around January 1, 2016.

      21. The ALJ finds that the manifestation date of [Ms. Jolly’s]
      cervical spine injury is January 1, 2016, and that notice was given
      in a timely manner thereafter. The ALJ further finds that the
      claim was filed within the applicable statutory limitations period
      per the manifestation date found herein.

Based upon Dr. Roberts’ findings, the ALJ found that Ms. Jolly had an 18%

whole person impairment to her cervical spine. Dr. Roberts further opined that

Ms. Jolly reached maximum medical improvement (MMI) on July 1, 2016, and

that she would be unable to return to the same kind of work she was engaged

in previously. The ALJ relied solely on Dr. Roberts’ findings to determine that

Ms. Jolly was entitled to “temporary total disability [TTD] benefits from the date

of the injury, January 15, 2015, through July 1, 2016.” The ALJ also issued

an award of permanent partial disability (PPD) benefits beginning January 15,

2015, and suspended for all periods TTD benefits were owed.

      Following the ALJ’s opinion and award rendered on July 12, 2018, Lion

Apparel filed its first petition for reconsideration (PFR) on July 23. The PFR

was denied by the ALJ on August 16. Lion Apparel then filed a second PFR on

August 22, which was likewise denied by the ALJ on September 18.

      Lion Apparel subsequently filed an appeal of the ALJ’s opinion and

award and denial of both of its PFRs to the Board. Lion Apparel filed its notice

of appeal on October 8, which was well-outside the thirty-day window

                                        7
permitted by 803 Kentucky Administrative Regulation (KAR) 25:0104 to file an

appeal to the Board. It is here that the issue we are tasked with addressing

arose. Ms. Jolly filed a motion to dismiss Lion Apparel’s appeal to the Board as

untimely. Ms. Jolly, citing Tube Turns Div. of Chemetron v. Quiggins,5 argued

that because Lion Apparel’s second PFR raised precisely the same allegations of

error as its first PFR, its appeal was time barred. In response, Lion Apparel

argued that “[a] second Petition for Reconsideration was necessitated by the

fact-finder’s failure to issue findings of fact to support the award of TTD.”

      The Board, relying solely upon Uninsured Emp’r’s Fund v. Stanford,6 held

that when Lion Apparel filed its second PFR, it tolled the time Lion Apparel had

to file its appeal notwithstanding the fact that its second PFR failed to raise a

new allegation of error. Ms. Jolly filed a motion to reconsider, which was

denied. The Board addressed the parties’ arguments on the merits and entered

an opinion vacating the ALJ’s opinion and award and remanding. The Board

directed that “on remand, the ALJ is directed to provide the additional findings

of fact regarding Jolly’s cervical injury requested by Lion Apparel.” The Board

also held that the ALJ’s award of TTD benefits from January 15, 2015, through

July 1, 2016 (Ms. Jolly’s date of MMI) was inappropriate because Ms. Jolly



      4 “Within thirty (30) days of the date a final award, order, or decision rendered
by an administrative law judge pursuant to KRS 342.275(2) is filed, any party
aggrieved by that award, order, or decision may file a notice of appeal to the Workers'
Compensation Board.” 803 KAR 25:010 section 22(2)(a).
      5   574 S.W.2d 901 (Ky. App. 1978).


      6   399 S.W.3d 26 (Ky. 2013).

                                            8
continued to work for Lion Apparel during that time frame. Ms. Jolly agreed

that the TTD award was improper on those grounds.

      The Court of Appeals subsequently affirmed the Board. The Court of

Appeals agreed with Jolly’s argument that Lion Apparel’s second PFR was

“clearly improper” under Quiggins, as it “merely rehashed arguments [Lion

Apparel] believed the ALJ did not adequately address in his order denying its

first petition to reconsider.”7 Nonetheless, the court held that Lion Apparel’s

appeal should not have been dismissed as untimely. The Court of Appeals, like

the Board, primarily relied upon Stanford in support of its holding.8

      Ms. Jolly now appeals to this Court. Consequently, we must address the

following: first, was Lion Apparel’s second PFR improper? And, if so, did Lion

Apparel’s improper second PFR toll its deadline to file an appeal with the

Board?

      Additional facts are discussed below as necessary.

                                   II.   ANALYSIS

A. Standard of Review

      The Court of Appeals conducts a review of the Board with the purpose of

“[correcting] the Board only where the Court perceives the Board has

overlooked or misconstrued controlling statutes or precedent, or committed an

error in assessing the evidence so flagrant as to cause gross injustice.”9


      7Jolly v. Lion Apparel, Inc., 2019-CA-000397-WC, 2019 WL 4732511, at *2 (Ky.
App. Sept. 27, 2019).
      8 Id. at *2-*3.
      9   W. Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687–88 (Ky. 1992).

                                            9
Subsequent review of the Court of Appeals and the Board by this Court is

meant “to address new or novel questions of statutory construction, or to

reconsider precedent when such appears necessary, or to review a question of

constitutional magnitude.”10 The facts of this case are not in dispute, and our

analysis concerns only what is required under the law for a timely appeal. We

therefore, review this issue de novo and give no deference to the decisions

below.11

B. Lion Apparel’s second PFR was improper under Quiggins.

      As a preliminary matter, the statute governing PFRs in worker’s

compensation claims is KRS12 342.281. It directs:

      Within fourteen (14) days from the date of the award, order, or
      decision any party may file a petition for reconsideration of the
      award, order, or decision of the administrative law judge. The
      petition for reconsideration shall clearly set out the errors relied
      upon with the reasons and argument for reconsideration of the
      pending award, order, or decision. All other parties shall have ten
      (10) days thereafter to file a response to the petition. The
      administrative law judge shall be limited in the review to the
      correction of errors patently appearing upon the face of the award,
      order, or decision and shall overrule the petition for
      reconsideration or make any correction within ten (10) days after
      submission.

Additionally, the filing of a notice of appeal within the applicable time limit is

mandatory and jurisdictional.13 In other words, if Lion Apparel’s appeal was

untimely, the Board lacked the requisite jurisdiction to address its appeal.


      10 Id. at 688.
      11   See, e.g., Ford Motor Co. v. Jobe, 544 S.W.3d 628, 631 (Ky. 2018).
      12   Kentucky Revised Statute.
      13   See Johnson v. E. Coal Corp., 401 S.W.2d 230, 231 (Ky. 1966).

                                            10
      As previously discussed, Ms. Jolly relies upon Tube Turns Div. of

Chemetron v. Quiggins in support of her position that Lion Apparel’s appeal

should have been dismissed as untimely. In Quiggins, the Board14 entered an

award for the employee, Kenneth Quiggins (Quiggins), on June 21, 1976.15

The Board found he was entitled to “17% Occupational disability for a period of

425 weeks with medical expenses to be paid by the employer, not to exceed

$3,500.”16

      The day after the order and award was entered, Quiggins filed a petition

for reconsideration. In it, he alleged two errors: (1) the restriction of his

payments to 425 weeks; and (2) the award did not state the dollar amount for

his weekly benefits.17 Quiggins requested that the following paragraph be

added to the award:

                 That the plaintiff, Kenneth Quiggins, shall recover of
                 the defendant, Tube Turns, for 17% Occupational
                 disability, or the sum of $19.51 from December 16,
                 1974, so long as he is disabled, together with interest
                 at the rate of 6% per annum on all past due and
                 unpaid installments of any such compensation, and
                 said defendant shall take credit upon this Award for
                 any weekly compensation heretofore paid to the
                 plaintiff.18




      14 We note that Quiggins is from a time before the utilization of ALJs.
Claimants therefore went before the Board initially and then appealed a decision of the
Board to the Court of Appeals.
      15   Quiggins, 574 S.W.2d at 902.
      16 Id.
      17  Id.
      18  Id.

                                            11
On July 12, 1976, the Board amended its original order awarding benefits in

the exact manner requested by Quiggins in his petition.19

      On July 22, 1976, Quiggins filed a second petition for reconsideration.20

This time, he argued that Apache Coal Co. v. Fuller, 541 S.W.2d 933 (Ky. 1976),

a case that was not yet final, would entitle him to $28.00 of weekly benefits

instead of $19.51.21 On August 9, the Board entered an order passing on

Quiggins’ motion until Apache Coal became final. Thereafter, on March 22,

1977, the Board sustained Quiggins’ second petition for reconsideration. The

Board amended its original order of award to increase Quiggins’ weekly benefits

to the sum of $28.00. Quiggins’ employer appealed.

      The issue before the Court of Appeals was “whether an aggrieved party

may file a second petition for reconsideration more than 14 days after the date

of the first award but within a period of 14 days from the entry of the Board’s

corrective order and award.”22 It held:

                 Neither [KRS 342.281] nor the Board's regulations
                 extend the time or provide for the filing of a petition for
                 reconsideration more than 14 days after the date of
                 the award, which means the original order, award or
                 decision and the date of its entry. We do not
                 construe the statute as permitting a party to file a
                 petition for reconsideration or, in effect, a second
                 petition for reconsideration more than 14 days
                 from the date of the original award, except where
                 the subsequent order contained an error not
                 present in the original award and, therefore, could

      19 Id.
      20  Id.
      21  Id.
      22  Id.

                                             12
                 not have been raised by the first petition for
                 reconsideration.23

                 Additionally, the mere fact that a new appellate
                 decision, that may be prospectively favorable to the
                 appellee, has appeared is not enough to permit the
                 filing of a second petition for reconsideration after the
                 right to file the petition for reconsideration has been
                 lost.24

The Court of Appeals reversed the Board and remanded the case with orders

that the Board reinstate its July 12 amended order.25

      Thus, Quiggins clearly established that an aggrieved party may not file a

second PFR more than fourteen days after the date of the ALJ’s original award

unless the ALJ’s order denying that party’s first PFR contained an error that

was not present in the original opinion and award and therefore could not have

been raised in the first PFR.

      Here, Lion Apparel’s second PFR did not raise any allegations of error

that could not have been raised in its first PFR, nor did the ALJ’s order ruling

on the first PFR create an error not present in his original opinion and award.

      Lion Apparel’s first PFR raised numerous alleged errors appearing on the

face of the ALJ’s opinion and award. Specifically: that Ms. Jolly’s neck

condition was long-standing as evinced by medical records from Drs. Frederick

and Tibbs that show Ms. Jolly complained of neck pain as early as 2013; that,

apart from Dr. Robert’s IME, there was no credible evidence that her neck



      23 Id. at 903 (emphasis added).
      24 Id.
      25  Id.

                                            13
condition was work-related; that there was no evidence she was unable to work

due to her neck pain; that there was no evidence that her neck injury was a

cumulative trauma injury; that the findings regarding the manifestation date

were insufficient; and that the award of TTD and PPD benefits was improper.

Of particular relevance to the case at bar, it argued:

      The ALJ has found that [Ms. Jolly] suffered a cervical spine
      condition that became manifest on January 1, 2016. The ALJ has
      failed, however, to reconcile the facts that [Ms. Jolly] was seen and
      treated for neck pain for three years prior to the manifestation
      date. The ALJ has further failed to consider that [Ms. Jolly] never
      missed time from work for neck pain. [Lion Apparel] submits that
      additional findings of fact are necessary to support a manifestation
      date of January 1, 2016. [Lion Apparel] requests findings of fact as
      to whether [Ms. Jolly] suffered non-work-related cervical disc
      disease prior to January 1, 2016, as evinced by the treatment
      records of Drs. Frederick and Tibbs.

      Furthermore, the ALJ improperly issued an award of benefits
      beginning January 15, 2015. The ALJ has improperly issued an
      award of TTD benefits to [Ms. Jolly] for the period of January 15,
      2015 though July 1, 2016. The award of TTD benefits is improper
      for two reasons. First, the ALJ found that [Ms. Jolly’s] alleged neck
      injury became manifest on January 1, 2016. If January 1, 2016 is
      the injury date, [Ms. Jolly] is not entitled to any award of benefits
      for a period prior to January 1, 2016.

      More importantly, [Ms. Jolly] did not prove entitlement to TTD
      benefits for her alleged neck injury…[Ms. Jolly] did not file any
      evidence to demonstrate that she was incapable of performing her
      customary work prior to the date on which she reached MMI on
      July 1, 2016. In fact, the uncontroverted evidence confirms that
      [Ms. Jolly] worked regular duty from January 1, 2016 through July
      1, 2016. She is not entitled to any TTD benefits as a result of the
      alleged cervical spine condition. [Lion Apparel] submits that there
      is a patent error appearing on the face of the Opinion, Order, &
      Award and respectfully requests an order correcting a finding that
      [Ms. Jolly] did not meet her burden of proving entitlement to TTD.

In her response to Lion Apparel’s PFR, Ms. Jolly disagreed with all of Lion

Apparel’s allegations of error save for one: she agreed that there was an error
                                        14
with the calculation of TTD benefits. Specifically, she “[requested] the ALJ to

revisit the calculation of TTD as it does appear that the wrong dates were

inserted into the award.”

      The ALJ denied Lion Apparel’s PFR. The ALJ’s order states in its

entirety:

      This matter is before the ALJ upon the Petition for Reconsideration
      filed by [Lion Apparel] seeking clarification of the Award issued for
      cumulative trauma to the cervical spine. Having reviewed the


      Petition, and the Response thereto, the following additional
      findings are entered:

      1. The ALJ again finds that [Ms. Jolly] credibly described her
      cervical spine symptoms and that said symptoms are also
      supported by the diagnostic imaging that revealed a large cervical
      disc herniation on the left side.

      2. The ALJ relies upon Dr. Roberts who credibly diagnosed a
      cervical disc herniation at C3-4, C4-5, and C5-6 due to cumulative
      trauma and assessed an 18% whole person impairment. The ALJ
      finds therefore that [Ms. Jolly] sustained a work-related injury to
      the cervical spine and that the mechanism of injury is cumulative
      trauma.

      3. The ALJ finds that [Ms. Jolly] satisfied her burden to establish a
      harmful change to the human organism as a result of work. [Lion
      Apparel’s] Petition is therefore hereby DENIED.

      We note that at this point in the proceedings, Lion Apparel had

sufficiently preserved its arguments regarding the ALJ’s alleged errors by virtue

of its first PFR. It therefore could have immediately appealed to the Board.

But rather than doing so, it filed another PFR. Contrary to Lion Apparel’s

argument to this Court, its second PFR did not raise any new allegations of




                                       15
error that could not have been raised in its initial PFR. By way of

demonstration, it argued:

      [Lion Apparel] incorporates by reference herein its original Petition
      for Reconsideration and prior request for additional findings of fact
      with regard to the nature and onset of [Ms. Jolly’s] alleged neck
      injury. More specifically, for purpose of the Petition for
      Reconsideration, [Lion Apparel] again submits that additional
      findings of fact are required to support the extensive award of TTD
      benefits issued to [Ms. Jolly].

      The ALJ concluded that [Ms. Jolly’s] alleged neck injury became
      manifest on January 1, 2016. However, [Ms. Jolly] amended her
      claim to assert an injury date of January 1, 2015. While the ALJ
      found that [Ms. Jolly] provided due and timely notice of an injury
      date of January 1, 2016, the ALJ did not make any findings on the
      issue of notice and limitations as it pertains to the amended injury
      date of January 1, 2015.


      [Lion Apparel] respectfully submits that there exist multiple patent
      errors appearing on the face of the [original opinion and award]
      and [the order ruling on the first PFR]. [Lion Apparel] respectfully
      submits that it was legal error for the ALJ to fail to consider the
      medical records of [Ms. Jolly’s] treating doctors, who documented
      neck pain beginning in 2013. It was legal error for the ALJ to refer
      to injury dates of January 1, 2016 and January 15, 2015 without
      making sufficient findings of fact for any party to discern when the
      ALJ believes the injury happened and whether [Ms. Jolly] gave
      notice and timely filed her claim. Moreover, it was legal error for
      the ALJ to render an award of benefits to [Ms. Jolly] commencing
      January 15, 2015.

The ALJ denied Lion Apparel’s second PFR on the basis that it “[failed] to cite

patent error.”

      Accordingly, because Lion Apparel’s second PFR failed to raise any new

allegations of error appearing on the face of the ALJ’s ruling on Lion Apparel’s

first PFR, it was clearly improper under Quiggins. We must next determine




                                       16
whether Lion Apparel’s appeal to the Board was timely notwithstanding the

impropriety of its second PFR.

C. Lion Apparel’s appeal to the Board was untimely.

      Both the Board and the Court of Appeals relied on Uninsured Emp’r’s

Fund v. Stanford, to conclude that Lion Apparel’s appeal was timely. In

Stanford, the claimant employee, Matthew Stanford, (Stanford), participated in

a summer job program administered by the Bluegrass Area Development

District (Bluegrass).26 The program was called “By Learning U Earn” (BLUE).27

The U.S. Army Cadet Corp., Inc. (USACC) applied, and was accepted, to be a

participating BLUE worksite.28 Bluegrass and USACC entered into an

agreement allowing individuals participating in BLUE to work at the USACC’s

campus.29

      Prior to participating in the BLUE program, Stanford volunteered with

USACC as a cadet counselor.30 After Stanford began participating in BLUE, he

continued to be a cadet counselor for USACC.31 Stanford was therefore

simultaneously living on the USACC campus working as a cadet counselor and

participating in the BLUE program through Bluegrass.32




      26   Stanford, 399 S.W.3d at 28.
      27 Id.
      28  Id.
      29  Id.
      30  Id.
      31  Id. at 28-29.
      32  Id. at 29.

                                         17
      During a trip that Stanford took with USACC cadets he was tragically

injured after falling from a zipline.33 Stanford was rendered a quadriplegic

from the fall, and all parties stipulated that he was permanently and totally

disabled.34 Stanford sought workers’ compensation benefits.35

      An ALJ granted Stanford benefits.36 The ALJ found that USACC was

Stanford’s primary employee, and that USACC was a subcontractor of

Bluegrass.37 The ALJ therefore held that Bluegrass was an up-the-ladder

contractor and would be liable for workers’ compensation payments to Stanford

in the event that USACC was unable to pay.38 And, because USACC did not

carry workers’ compensation insurance, Bluegrass would be responsible for the

payments.39

      Nearly all the parties filed petitions for reconsideration.40 But, for our

purposes, we need only address Stanford’s petitions.41 Stanford filed a petition

for reconsideration “contending that the ALJ erred in finding there were no

outstanding unpaid medical bills.”42 The ALJ denied this petition.43 Stanford


      33 Id.
      34  Id.
      35  Id.
      36  Id.
      37  Id.
      38  Id.
      39  Id.
      40  Id.
      41  Id.
      42  Id.
      43 Id.

                                        18
then filed a second petition for reconsideration “arguing again that the ALJ

erred regarding the unpaid medical bills.”44 The ALJ denied the second

petition because it found that it sought the same relief asked for in Stanford’s

first petition for reconsideration.45

      Both Bluegrass and USACC appealed to the Board after the ALJ denied

Stanford’s second PFR.46 USACC contested the ALJ’s finding that it was

Stanford’s employer.47 But the Board “dismissed USACC's appeal as untimely

because it was filed based on the timing of Stanford's second petition for

reconsideration.”48 The Board reasoned:

                 Stanford admitted in the second petition for
                 reconsideration that he was seeking the same relief he

                 sought in his first petition for reconsideration.
                 Successive petitions for reconsideration seeking the
                 same relief are not permitted. Had the petition been
                 filed [within] 14 days of the original opinion or had the
                 second petition dealt with a patent error in the order
                 ruling on the first petition for reconsideration, such a
                 petition would be proper. Here, the second petition
                 was filed more than 14 days after the date of the
                 original decision and the second petition did not
                 address a new error contained in the order ruling on
                 the first petition for reconsideration. Thus, the second
                 petition for reconsideration was not a timely petition
                 addressing the original decision of the ALJ. Since the
                 second petition was not a timely petition and did not
                 address an error first occurring in the order ruling on
                 the first petition for reconsideration, it did not destroy
                 the finality of the order ruling on the first petition for

      44 Id.
      45  Id.
      46  Id.
      47  Id.
      48  Id. at 30.

                                            19
                 reconsideration. Tube Turns Division of Chemetron v.
                 Quiggins, 574 S.W.2d 901 (Ky. App. 1978). Because
                 the petition for reconsideration was improper, the
                 ALJ's order on the second petition for reconsideration
                 was a nullity. Based upon the foregoing, USACC's
                 appeal to the Board was not timely.49

The Court of Appeals later affirmed the Board’s finding that USACC’s appeal

was untimely.50 USACC appealed to this Court arguing that its appeal was

timely.

      In addressing the timeliness issue, this Court noted first that USACC

argued that “the Board's reasoning is flawed because it requires a party prior to

filing an appeal to review any second or subsequent petition for reconsideration

filed by another party to determine whether it will result in a ruling from the

ALJ or if it is a nullity.”51 This Court agreed with USACC’s argument and held:

                 The plain language of KRS 342.285(1) allows a party to
                 file an appeal from the order of an ALJ once that order
                 is final and no petition for reconsideration is pending.

                 As soon as Stanford filed the second petition for
                 reconsideration, it stayed the finality of the ALJ's order
                 and award and tolled the time for a party to file an
                 appeal. It is unimportant that Stanford's second
                 petition for reconsideration failed to raise a new
                 allegation of error. The validity of Stanford's second
                 petition for reconsideration could only be determined
                 by the ALJ and it is only after he has either dismissed
                 or ruled on the petition that a party can say with any
                 certainty that the petition was meritless or as the
                 Board put it, a “nullity.” It is unfair to place the
                 burden of guessing the success or validity of a



      49 Id. (internal citation omitted).
      50 Id.
      51  Id. at 30-31 (emphasis added).

                                              20
                 subsequent petition for reconsideration upon the
                 opposing party.52

      Notwithstanding, the Stanford Court then went on to agree with

Bluegrass’ argument regarding the timeliness of USACC’s appeal. The Court

stated:

                 Bluegrass argues that the Board's ruling in this matter
                 “perpetuates an orderly appellate process.” They
                 argue that holding that USACC's appeal was timely
                 will create a slippery slope because it allows a party to
                 destroy the finality of opinions and orders by the filing
                 of successive petitions for reconsideration requesting
                 identical relief. A party would presumably do this to
                 improperly extend their time to file an appeal. We
                 agree with Bluegrass, but only to the extent that
                 the party filing the successive petitions for
                 reconsideration is the party filing an appeal. In
                 this matter it was Stanford who filed the improper

                 petition for reconsideration and USACC should not
                 be punished for Stanford's action.53

Based on the Court’s belief that “USACC should not be punished” for

Stanford’s filing of an improper second petition for rehearing, it held that the

Court of Appeals erred by dismissing USACC’s appeal as untimely.54

      Accordingly, the Stanford Court distinguished between two procedural

circumstances that can arise from the improper filing of a second petition for

reconsideration. The first situation, which occurred in Stanford, is that the

party that filed the improper second PFR was not the same party whose appeal




      52 Id. at 31 (emphasis added) (internal citation omitted).
      53 Id. (emphasis added).
      54 Id.

                                             21
was found to be untimely based on the timing of the improper second PFR.

The Stanford Court properly held that when that occurs, it would be unfair to

find that the appealing party’s appeal was untimely based on the improper

filing of a different party’s PFR. The second situation, that did not occur in

Stanford, is that the party that filed the improper second PFR is the same

party whose appeal is found to be untimely because of its second PFR. In

which case, of course, it would not be unfair, nor error, to hold that the party’s

appeal was untimely. Though, to be clear, in the latter circumstance, if the

second PFR was proper under Quiggins, it would toll that party’s time to file an

appeal. But that is not the situation we have before us.

      Both the Board and the Court of Appeals ignored the distinction drawn

by the Stanford Court, believing it was “mere dicta.”55 Though dicta it may be,

it is consistent with both Quiggins and common sense to draw such a

distinction. For example, if we were to follow the holding of the Court of

Appeals, an employer could theoretically continue filing improper PFRs to

prolong the process and purposefully deplete an employee’s financial resources

or to improperly extend its own deadline to file an appeal. It would also render

Quiggins a nullity: why require that a second PFR raise a new issue not

appearing on the face of the ALJ’s original order and award if there are no

consequences for violating that requirement? We therefore now explicitly adopt

the distinction as discussed in Stanford. Specifically, if a party files a second




      55   Jolly, 2019 WL 4732511, at *3.

                                            22
PFR that is improper under Quiggins more than fourteen days after the ALJ’s

original opinion and award, and the same party thereafter appeals to the

Board, that appeal is untimely.

      In this case, Lion Apparel was the party that filed the improper second

PFR outside the fourteen-day window of KRS 342.281, and it was also the

party that sought an appeal. Therefore, under Stanford, Quiggins, and our

holding today, its appeal to the Board was untimely. The Board accordingly

did not have jurisdiction to hear the appeal, and it should have dismissed it.

                               III.   CONCLUSION

      Based on the foregoing, we reverse the Court of Appeals. The ALJ’s

opinion and award is hereby reinstated.

      Minton, C.J.; Conley, Hughes, Keller, Lambert, and VanMeter, J.J.

sitting. Nickell, J., not sitting. Minton, C.J.; Conley, Hughes, Keller, Lambert,

and VanMeter, J.J., concur.




COUNSEL FOR APPELLANT:

James Delano Howes
Law Office of James Howes


COUNSEL FOR APPELLEE, LION APPAREL:

Lyn Douglas Powers
Fulton, Devlin & Powers, LLC




                                        23
COUNSEL FOR APPELLEE, WORKERS’ COMPENSATION BOARD:

Michael W. Alvey


ADMINISTRATIVE LAW JUDGE:

Hon. Jonathan R. Weatherby




                             24